Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No.: 1:20-cv-23278-MGC


  UNITED STATES OF AMERICA,

                 Plaintiff,

  v.

  REAL PROPERTY LOCATED AT 7505 AND 7171
  FOREST LANE, DALLAS, TEXAS 75230, WITH ALL
  APPURTENANCES, IMPROVEMENTS, AND
  ATTACHMENTS THEREON, AND ANY RIGHT TO
  COLLECT AND RECEIVE ANY PROFIT, RENT,
  INCOME, AND PROCEEDS THEREFROM,

              Defendant,
  ____________________________________________/

                  CLAIMANTS MORDECHAI KORF AND URIEL LABER’S
                        MOTION TO COMPEL ARBITRATION

         Claimants Mordechai Korf and Uriel Laber move pursuant to the Convention on the

  Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958 (the “New York

  Convention”),1 incorporated into Chapter 2 of the Federal Arbitration Act (“FAA”), to compel

  arbitration pursuant to the Treaty Between the United States of America and Ukraine Concerning

  the Encouragement and Reciprocal Protection of Investment (the “U.S.-Ukraine BIT”) of all

  claims in this matter pursuant to 9 U.S.C. § 206, and hereby adopt and join in the Motion to Compel

  Arbitration filed by Claimants Optima Ventures, LLC (“Optima Ventures”) and Optima 7171,

  LLC (“Optima 7171”) (ECF #36) incorporated herein by reference.




  1
   Both the United States and Ukraine are parties to the New York Convention.
  See https://uncitral.un.org/en/texts/arbitration/conventions/foreign_arbitral_awards/status2
                                                     1
Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 2 of 8




         In the alternative to compelling arbitration of Korf and Laber’s claims, the Court should

  stay those claims pending the outcome of the arbitration pursuant to 9 U.S.C. § 3 and the Court’s

  inherent power to control the disposition of the causes on its docket with economy of time and

  effort for itself, for counsel, and for litigants, as the claims of Optima Ventures and Optima 7171

  will render moot, and otherwise be dispositive of, Korf and Laber’s claims.

                                            ARGUMENT

  1.     The Court Should Compel the United States to Arbitrate Against Korf and Laber

         This Court should compel arbitration because the United States is alleging that Korf and

  Laber are engaged in interdependent and concerted misconduct with Ukrainian investors Ihor

  Kolomoisky and Gennadiy Boholyubov. It is well established that “Chapter 1 of the FAA permits

  a nonsignatory to rely on state-law equitable estoppel doctrines to enforce an arbitration

  agreement.” GE Energy Power Conversion France SAS, Corp. v. Outokumpu Stainless USA, LLC,

  140 S. Ct. 1637, 1644 (2020) (citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 631-32

  (2009)). “Equitable estoppel allows a nonsignatory to enforce the provisions of a contract against

  a signatory . . . when the signatory raises allegations of interdependent and concerted misconduct

  by both the nonsignatory and one or more of the signatories to the contract.” Bailey v. ERG

  Enterprises, LP, 705 F.3d 1311, 1320 (11th Cir. 2013). “[T]he New York Convention does not

  conflict with the enforcement of arbitration agreements by nonsignatories under domestic-law

  equitable estoppel doctrines.” Id. at 1648.

         The Verified Complaint alleges that:

         Kolomoisky and Boholiubov recruited their American counterparts, Korf and Laber
         . . . . Korf and Laber established a complex system of entities in order to facilitate
         the laundering of the misappropriated funds, and to invest the funds in property and
         businesses in the United States.


                                                   2
Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 3 of 8




         ...

         Optima Ventures was owned by Kolomoisky, Boholiubov, Korf, and Laber. It was
         the primary vehicle used to acquire property in the United States with
         misappropriated funds from PrivatBank. . . . Korf and Laber established many
         entities under Optima Ventures, with which they acquired property using funds
         misappropriated from PrivatBank, including:

         ...

         Optima 7171, LLC (“Optima 7171”), used, as discussed in detail below, to acquire
         the CompuCom Campus located at 7505 and 7171 Forest Lane in Dallas, Texas.

  ECF #1, ¶¶ 84, 86. Based on this allegation of “interdependent and concerted misconduct” with

  Kolomoisky and Boholiubov, the United States seeks to forfeit Korf and Laber’s interests in the

  defendant-in-rem, and alleges that “[t]he interests of Mordechai Korf, Uriel Laber, Ihor

  Kolomoisky, and Gennadiy Boholiubov may be adversely affected by these proceedings.” Id. at ¶

  15.

         Because the United States has raised “allegations of interdependent and concerted

  misconduct by both the nonsignator[ies]” (i.e., Korf and Laber), “and one or more of the” parties

  consenting in writing to the arbitration (i.e., Optima Ventures and Optima 7171), the United States

  should be compelled pursuant to 9 U.S.C. § 206 to arbitrate its claims against Korf and Laber with

  those of Optima Ventures, LLC and Optima 7171, LLC. See ECF #36 (Motion to Compel

  Arbitration by Optima Ventures and Optima 7171, filed contemporaneously herewith);

  Outokumpu, 140 S. Ct. at 1644-47, 1648.

  2.     The Court Should Alternatively Stay Korf and Laber’s Claims Under Section 3 of the
         FAA Because Resolution of the Arbitration Claims of Optima Ventures and Optima
         7171 May Moot Korf and Laber’s Claims and Conserve Judicial Resources

         A court’s power to stay proceedings is “incidental to the power inherent in every court to

  control the disposition of the causes on its docket with economy of time and effort for itself, for


                                                  3
Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 4 of 8




  counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Trial courts are

  afforded “broad discretion” in determining whether to stay a proceeding. I.A. Durbin, Inc. v.

  Jefferson Nat’l Bank, 793 F.2d 1541, 1551-52 (11th Cir. 1986). The Eleventh Circuit reviews a

  district court’s decision whether to stay proceedings under an abuse of discretion standard.

         Claimants Optima Ventures and Optima 7171 are arbitrating their claims against the United

  States before the International Centre for Settlement of Investment Disputes (“ICSID”). In the

  ICSID arbitration, Optima Ventures and Optima 7171 – both of which are ultimately majority

  owned and controlled by Ukrainian investors Kolomoisky and Boholiubov – claim that the United

  States’ deprivation of their investment, i.e., the CompuCom Campus (which is the defendant-in-

  rem in this case), and the actions taken by the United States, violate the bilateral investment treaty

  between the United States and Ukraine. Claimants Optima Ventures and Optima 7171 are seeking

  from the United States full compensation for the United States’ actions with respect to the

  CompuCom Campus.

         In this case, Claimants Korf and Laber claim an interest in the defendant-in-rem through

  their respective 16.665% interests in Optima Ventures. See ECF#s 12, 13. Optima Ventures holds

  a 100% ownership interest in Optima 7171, and Optima 7171 in turn holds as its asset 100%

  ownership of the defendant-in-rem. Simply put, if Optima Ventures and Optima 7171 prevail in

  the ICSID arbitration, Claimants Korf and Laber will be made completely whole, obviating the

  need for their claims to proceed on a parallel track in this Court. Judicial economy therefore weighs

  in favor of staying this action pending resolution of the ICSID arbitration.

         In fact, section 3 of the FAA clearly states, without exception, that whenever suit is brought

  on an arbitrable claim, the Court “shall” upon application stay the litigation until arbitration has

  been concluded. 9 U.S.C. § 3. “A nonsignatory or non-party to an arbitration agreement may be
                                                    4
Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 5 of 8




  entitled to a stay of claims pending arbitration if the claims against it . . . are ‘based on the same

  operative facts and are inherently inseparable from the claims against’ a party or signatory.”

  Hudson Glob. Res. Mgmt., Inc. v. Beck, No. 805CV1446T27TBM, 2006 WL 1722353, at *6 (M.D.

  Fla. June 20, 2006) (quoting Harvey v. Joyce, 199 F.3d 790, 795 (5th Cir. 2000)). “While a

  nonsignatory or non-party to an arbitration agreement may have no right to enforce arbitration

  itself, if its potential liability derives from the conduct or potential liability of a party or signatory,

  it is entitled to a stay pending arbitration.” Hudson Glob, No 2006 WL 1722353, at *6. Here, the

  United States is claiming that Korf and Laber are liable to lose millions of dollars in equity, based

  on the conduct or potential liability of Ukrainian investors Kolomoisky and Boholiubov, and

  whether the United States is able to impose that liability will be decided in ongoing arbitration. In

  this circumstance, Korf and Laber are entitled to have their claims stayed pending resolution of

  arbitration.

          In conjunction with 9 U.S.C. § 3, “[a]bstention principles” permit the Court to “postpone[]

  adjudication of the dispute” by “enter[ing] a stay order.” Ortega Trujillo v. Conover & Co.

  Commc’ns, 221 F.3d 1262, 1264 (11th Cir. 2000) “[A]n order merely staying the action ‘does not

  constitute abnegation of judicial duty. On the contrary, it is a wise and productive discharge of it.

  There is only postponement of decision for its best fruition.’” Quackenbush v. Allstate Ins. Co.,

  517 U.S. 706, 721 (1996) (quoting Louisiana Power & Light Co. v. City of Thibodaux, 360 U.S.

  25, 29 (1959)). As set forth in the Motion to Dismiss for Failure to State a Claim filed

  contemporaneously herewith, and as set forth also in Case No. 20-cv-23279, in the alternative to

  compelling arbitration, the Court should abstain from exercising jurisdiction and stay this matter

  pending resolution of the arbitration claims and the declaratory judgment actions in Ukraine, where

  courts have already issued decisions holding that many of the loans at issue were properly and
                                                      5
Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 6 of 8




  lawfully repaid and satisfied with full performance. At a minimum, the stay should be granted for

  several months, at which point the arbitral tribunal will have issued a procedural order scheduling

  the arbitration for resolution on the merits, enabling the Court to consider the appropriate duration

  of the potential stay.

          WHEREFORE, Claimants Korf and Laber respectfully request that the Court compel

  arbitration and exercise its discretion pursuant to 9 U.S.C. § 206 to dismiss the matter or

  alternatively stay the action pursuant to 9 U.S.C. § 3 until arbitration is completed.



  Dated: February 5, 2021

                                                Respectfully submitted,

                                                Black, Srebnick, Kornspan & Stumpf, P.A.
                                                201 South Biscayne Blvd., Suite 1300
                                                Miami, FL 33131
                                                Tel: (305) 371-6421
                                                Fax: (305) 371-6322

                                         By:    /s/ Howard M. Srebnick
                                                Howard M. Srebnick
                                                Florida Bar No. 919063
                                                Robert T. Dunlap
                                                Florida Bar No. 11950
                                                HSrebnick@RoyBlack.com
                                                RDunlap@RoyBlack.com

                                                Attorneys for Claimants Korf and the
                                                Corporate Entities

                                                Kasowitz Benson Torres LLP
                                                1633 Broadway
                                                New York, New York 10019
                                                (212) 506-1700
                                                Marc E. Kasowitz
                                                Mark P. Ressler
                                                Ronald R. Rossi
                                                Sarmad M. Khojasteh

                                                    6
Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 7 of 8




                                     Joshua Paul
                                     Pro Hac Vice Anticipated
                                     MKasowitz@kasowitz.com
                                     MRessler@kasowitz.com
                                     RRossi@kasowitz.com
                                     SKhojasteh@kasowitz.com
                                     JPaul@kasowitz.com

                                     Attorneys for Claimants Korf and the
                                     Corporate Entities

                                     /s/ Scott A. Srebnick

                                     Scott A. Srebnick, P.A.
                                     201 South Biscayne Boulevard Suite
                                     1210
                                     Miami, FL 33131
                                     Telephone: (305) 285-9019
                                     Facsimile: (305) 377-9937
                                     Scott@srebnicklaw.com

                                     Attorney for Claimant Laber




                                        7
Case 1:20-cv-23278-MGC Document 37 Entered on FLSD Docket 02/05/2021 Page 8 of 8




                                  CERTIFICATE OF SERVICE

         I hereby certify that on February 5, 2021, I electronically filed the foregoing document

  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

  served this day on all counsel of record in the manner specified, either via transmission of

  Notices of Electronic Filing generated by CM/ECF or in some other authorized manner for those

  parties who are not authorized to receive Notices of Filing electronically.

                                                       /s/ Howard M. Srebnick
                                                       Howard M. Srebnick




                                                   8
